UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4915



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MANDINGO L. HAYWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00124-HEH)


Submitted:   April 22, 2008                   Decided:   May 6, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, HICKS TYMAS, LLC, Richmond, Virginia, for
Appellant. Angela Mastandrea-Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mandingo L. Haywood pleaded guilty to possession with

intent to distribute five grams or more of cocaine base, in

violation of 21 U.S.C. § 841 (a)(1) (2000).                   Prior to sentencing,

Haywood    filed      a   motion     to    continue     the   sentencing    hearing,

scheduled for August 27, 2007, to a date after November 1, 2007, to

enable    him   to    take   advantage       of   the    Sentencing    Commission’s

proposed amendments to the crack cocaine Sentencing Guidelines.*

The district court denied the motion, concluding “there is ample

latitude within the present Guidelines range to factor the proposed

Guidelines reduction into the sentencing process.”                         The court

imposed a sentence of 137 months, the high end of the advisory

Guidelines range, noting Haywood’s numerous prior convictions,

apparent disrespect for the law, and the need to protect the

community.      Haywood timely appealed.

            Haywood’s counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).                    Counsel states that

there are no meritorious grounds for appeal, but questions whether

the   district       court   erred    in    denying     Haywood’s     motion   for   a

continuance of the sentencing hearing.                Haywood was advised of the



      *
      In May 2007, the Sentencing Commission submitted to Congress
amendments to the Guidelines that, absent congressional action,
would become effective on November 1, 2007. The amendments adjust
downward the base offense level assigned to each threshold quantity
of crack cocaine. See U.S. Sentencing Guidelines Manual (“USSG”)
§ 2D1.1 (2007) (Amendment 706); USSG § 1B1.10(c) (Mar. 3, 2008).

                                          - 2 -
right to file a pro se brief, but has not done so.              We affirm

Haywood’s conviction and sentence.

            Although counsel did not raise any argument with respect

to the plea colloquy, we find that there were several omissions

during Haywood’s plea hearing.       Specifically, the district court

did not advise Haywood about the penalties for perjury if he

testified falsely under oath, as required by Fed. R. Crim. P.

11(b)(1)(A), his right to plead not guilty, as required by Rule

(b)(1)(B), his right to counsel at trial and every stage of the

proceedings, as required by Rule 11(b)(1)(D), or his right to

compel     the   attendance   of   witnesses,   as   required    by   Rule

11(b)(1)(E).     However, we find that the omissions did not affect

Haywood’s substantial rights and therefore did not amount to plain

error.     United States v. Olano, 507 U.S. 725, 731-32 (1993)

(stating plain error standard).

            We review Haywood’s challenge to the district court’s

refusal to grant a continuance for abuse of discretion.         Morris v.

Slappy, 461 U.S. 1, 11-12 (1983); United States v. Speed, 53 F.3d

643, 644 (4th Cir. 1995).          To prevail on such a claim, the

defendant must show that the denial “was arbitrary and that it

substantially impaired the defendant’s opportunity to secure a fair

sentence .... ”     Speed, 53 F.3d at 644.

         The proposed amendments were not in effect at the time of

Haywood’s motion.     Moreover, because the crack cocaine amendments


                                   - 3 -
are retroactive, see USSG § 1B1.10(c) (Mar. 3, 2008), Haywood may

file a motion in the district court to modify his sentence in

consideration of the amendments pursuant to 18 U.S.C. § 3582(c)(2)

(2000).    See United States v. Brewer, __ F.3d __, __,                 2008, WL

733395, at *5 (4th Cir. Mar. 20, 2008).             We conclude the district

court’s ruling was, therefore, not arbitrary or unreasonable, nor

did it impair Haywood’s ability to secure a fair sentence.                       We

accordingly      conclude    the    district    court   did      not   abuse   its

discretion by denying Haywood’s motion to continue the sentencing

hearing.

            In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious issues

for appeal. We therefore affirm Haywood’s conviction and sentence.

This court requires that counsel inform Haywood, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If Haywood requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in   this    court    for   leave   to    withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Haywood.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED



                                      - 4 -